SUMMARY ORDER

Appellant Richard Mills, proceeding pro se, appeals from the District Court’s January 9, 2014 judgment dismissing his complaint pursuant to its order granting a sanction of dismissal under Federal Rule of Civil Procedure Rule 11. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review a district court’s imposition of sanctions for abuse of discretion. See MacDraw, Inc. v. CIT Grp. Equip. Fin., Inc., 73 F.3d 1253, 1257 (2d Cir.1996). A district court abuses its discretion if its ruling is based on an error of law or a clearly erroneous view of the facts or “cannot be located within the range of permissible decisions.” Kiobel v. Millson, 592 F.3d 78, 81 (2d Cir.2010).
Here, Mills possessed ample notice to contest the charge of fraud on the court, the District Court made the necessary findings for imposing a sanction of dismissal pursuant to its inherent authority, and the findings were not clearly erroneous.
Accordingly, we AFFIRM the judgment of the District Court. Mill’s motion to strike the brief of Appellees Genesee *37County, David Gann, and Lawrence Friedman and for sanctions is DENIED.